Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Naribole et al. (U.S. Pub No. 2021/0076412 A1).


1. Naribole teaches a method, comprising: monitoring each of a first link and a second link in a multi-link operation in wireless communications, with the first link being a primary link and the second link being a secondary link [abstract, A method of providing multi-link operation channel access in a multi-link network includes initiating, by a multi- link station, a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network], obtaining a transmission opportunity (TXOP) on one of the first link and the second link as a result of performing a contention-based channel access on the first link and the second link [par 0027,0087, the decoding the acknowledgment includes: decoding the acknowledgment to identify a remaining transmission opportunity (TXOP) on the second link; and setting an initial value of the suspension countdown according to the remaining TXOP on the second link. In addition to the busy state indication through the acknowledgement (ACK or Block Ack), the access point additionally provides the remaining transmit opportunity (TXOP) on the other link. The TXOP defines the time duration for which a station can send frames after it has gained contention for the transmission medium. Accordingly, non-STR STA may precisely determine how much time to suspend the backoff countdown], checking channel status of the other of the first link and the second link [par 0090, after the transmission from the non-STR STA to the access point on link A, the access point provides a multi-channel busy status feedback in the corresponding acknowledgment (ACK or Block Ack) indicating an ongoing reception (of a frame from the second station STA 2) by the access point on link B. As a result of the busy status indication], and transmitting one or more frames, on the second link responsive to the TXOP being obtained on the first link [par 0027, 0126,  the acknowledgment to identify a remaining transmission opportunity (TXOP) on the second link; and setting an initial value of the suspension countdown according to the remaining TXOP on the second link. The multi-link station determines whether the second link is restricted or unrestricted (606). In response to identifying the second link as the unrestricted link, the multi-link station transmits a first frame and a second frame on the first and second links (608)].



2. Naribole discloses the method of Claim 1, wherein, responsive to the TXOP being obtained on the first link, the checking of the channel status comprises checking channel status of the second link [par 0090, illustrates the effect of opportunistic backoff recommencement and the multi-link busy status indication in avoiding collisions and improving medium access utilization in a network with a non-STR STA, an STR STA, and a SL STA|, further comprising: responsive to the channel status of the second link being idle [par 0113, when the backoff countdown for a restricted link is down to zero, it can aggregate the unrestricted link if idle, and when the backoff countdown for an unrestricted link is down to zero, it cannot aggregate the restricted link even if the restricted link is idle. According to some embodiments, the access point determines which link is labeled as the restricted link and which is unrestricted], transmitting one or more frames on both the first link and the second link synchronously[par 0100, Transmit opportunity (TXOP) aggregation is a mechanism by which a multi-link station may synchronize (align in time) its transmissions on a pair of links that are idle (i.e., not busy). In some embodiments, when two or more channels are idle, the multi-link station commences transmission on the two or more channels simultaneously]; and responsive to the channel status of the second link being not idle, transmitting one or more frames on the first link but not on the second link [par 0126, in response to identifying the second link as the restricted link, the multi-link station transmits a first frame on the first link and does not transmit on the second link (610)].



3. Noribole illustrates the method of Claim 2, wherein, responsive to the channel status of the second link being not idle, the transmitting of the one or more frames on the first link but not on the second link comprises: transmitting a request to send (RTS) and receiving a clear to send (CTS) before data frame exchange; or restarting a backoff timer on the first link with a random selected initial value or the current value of the backoff timer on the second link; or initiating transmission when the second link is determined to be not idle [par 0083, transmitting on link A during which a single-link station (STA 2), which is only capable of receiving and transmitting on a single link, begins transmission on link B. The non-STR STA is unable to receive/sense the transmission on link B and may find the link B to be idle due to low received power from single link STA (hidden terminal). RTS-CTS (Request to send/Clear to send|.


4. Song describes the method of Claim 1, wherein, responsive to the TXOP being obtained on the second link, the checking of the channel status comprises checking channel status of the first link, further comprising: responsive to the channel status of the first link being idle, transmitting one or more frames on both the first link and the second link synchronously [par 0062, According to some examples, the constraints on multi-link operation may include STR constraints, simultaneous transmit-transmit (STT) constraints, and simultaneous receive-receive (SRR) constraints. When the operation is STR constrained, the station 130 may not be able to detect the physical preamble/header (e.g., an 802.11 PHY preamble) of a frame or decode a physical header on a link A when transmitting on link B. This may occur, for example, when link A is operating in the lower 5 GHz band and the link B is operating in the upper 5 GHz band. When the operation is STT constrained], responsive to the channel status of the first link being not idle, not transmitting any frame on either the first link or the second link [par 0130, When a CTS is received on first link (722), the multi-link station transmits a first frame on the first link and does not transmit on the second links (716). When no CTS is received on the first link, the multi-link restricts/cancels transmission on both links (i.e., does not send frames on either link|

5, Noribole defines the method of Claim 1, wherein, responsive to the TXOP being obtained on the second link, the checking of the channel status comprises checking channel status of the first link, further comprising: responsive to the channel status of the first link being not idle, transmitting one or more frames on the second link but not on the first link [par 0115, Accordingly, the access point has identified link A as the restricted link and link B as the unrestricted link. At time t1, backoff countdown for the restricted link A has reached zero, and the unrestricted link B is idle. Thus, in some embodiments, the multi-link station aggregates the unrestricted link B and simultaneously transmits on both channels].

6. Song reveals the method of Claim 5, Song fail to show wherein, responsive to the channel status of the first link being not idle, the transmitting of the one or more frames on the second link but not on the first link comprises at least one of: transmitting a request to send (RTS) and receiving a clear to send (CTS) before data frame exchange; and an access point (AP) multi-link device (MLD) indicating whether the contention- based channel access on the second link only is allowed [par 0083, transmitting on link A during which a single-link station (STA 2), which is only capable of receiving and transmitting on a single link, begins transmission on link B. The non-STR STA is unable to receive/sense the transmission on link B and may find the link B to be idle due to low received power from single link STA (hidden terminal). RTS-CTS (Request to send/Clear to send]

7. Norible creates the method of Claim 1, wherein the checking of the channel status of the other link comprises determining that the channel status of the other link is idle responsive to a virtual carrier sensing (CS) being idle, a point coordination function (PCF) inter-frame space (PIFS) CS being idle, a backoff timer for the other link being zero or counting down to zero, or a combination thereof [par 0086, Accordingly, the access point has identified link A as the restricted link and link B as the unrestricted link. At time t1, backoff countdown for the restricted link A has reached zero, and the unrestricted link B is idle. Thus, in some embodiments, the multi-link station aggregates the unrestricted link B and simultaneously transmits on both channels].

8. Norible displays the method of Claim 1, wherein, responsive to the TXOP being obtained on one link of the first link and the second link, the checking of the channel status of the other link, further comprising: waiting for the backoff timer of the other link with a non-zero value counting down to zero and determining the channel status of the other link as idle when the backoff timer reaches zero; or determining the channel of the other link as busy responsive to the backoff timer of the other link having a non-zero value [par 0102, Here, the backoff countdown for link B reaches zero before the backoff countdown of link A, and the multi-link station commences transmission on link B. In the related art, transmission on link A would not comment until after the corresponding backoff countdown reaches zero. However, according to some embodiments, the multi- link station commences transmission on both idle channels (i.e., even link A) as soon as the countdown on one channel (i.e., link B) reaches zero. In the example of FIG. 9, link B is the primary link and the link A is the aggregated link. In some embodiments, the frames (e.g., the PPDU) on the primary link and aggregated link(s) have aligned start and end times].

9. Norible reveals the method of Claim 1, wherein the first link is a primary link and the second link is a secondary link, wherein the primary link is configured or signaled to allow at least legacy stations (STAs), single-link STAs, and STAs capable of multi-link operation to operate thereon [par 0108, the multi-link station performs a particular aggregated link backoff procedure to ensure fairness in channel access. Performing this same operation for an aggregated link may lead to significant unfairness to single-link stations especially in a congested scenario], and wherein the secondary link is configured or signaled to disallow at least the legacy STAs and the single-link STAs to operate thereon [par 0126, the multi-link station determines whether the second link is
restricted or unrestricted (606). In response to identifying the second link as the unrestricted link],

10. Norible illustrates the method of Claim 1, wherein, responsive to the first link being a primary link and the second link being a secondary link, further comprising: transmitting system information in one or more management frames on the primary link but not on the secondary link, or transmitting system information in the one or more management frames to limit association attempts from legacy stations (STAs) and single-link STAs on the secondary link [par 0103, While TXOP aggregation may boost channel/medium access for the aggregating multi-link station, it may reduce channel access for single- link stations (e.g., legacy stations) contending on the same channels as the multi-link station. In the example of FIG. 9, a single-link station vying for access to link A, may lose out because of the early aggregated transmission on link A by the multi-link station].

11. Norible creates the method of Claim 1, wherein, responsive to the first link being a primary link and the second link being a secondary link, the primary link is signaled in system information transmitted by an access point (AP) in one or more management frames [par 0025, a method of providing multi-link operation channel access in a multi- link network, the method including: receiving, by a multi-link station of the multi-link network, an acknowledgment on the first link from an access point of the multi-link
network; initiating a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network]

13. Norible creates a method, comprising: maintaining a respective backoff timer for each of a first link and a second link in a multi-link operation in wireless communications [abstract, A method of providing multi-link operation channel access in a multi-link network includes initiating, by a multi-link station, a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network], determining whether to participate in a transmission opportunity (TXOP) on either of the first link and the second link either upon the respective backoff timer counting down to zero [par 0026, 0027, receiving a second intra-network frame on the second link; stopping the suspension countdown; and resuming the second backoff countdown. decoding the acknowledgment to identify a remaining transmission opportunity (TXOP) on the second link; and setting an initial value of the suspension countdown according to the remaining TXOP on the second link], and suspending channel access on the other link of the first link and the second link responsive to determining to participate in the TXOP on one of the first link and the second link [par 0113, In other words, when the backoff countdown for a restricted link is down to zero, it can aggregate the unrestricted link if idle, and when the backoff countdown for an unrestricted link is down to zero, it cannot aggregate the restricted link even if the restricted link is idle].


14. Norible provides the method of Claim 13, wherein the suspending of the channel access on the other link of the first link and the second link responsive to participating in the TXOP on one of the first link and the second link comprises: suspending or not invoking the respective backoff timer on the other link of the first link and the second link; or counting down the respective backoff timer to zero but suspending or canceling a transmission on the other link of the first link and the second link responsive to the respective backoff timer for the other of the first link and the second link being non- zero [par 0096, a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network, respectively (202). The multi-link station receives a first frame on the first link (204), and thus suspends the second backoff countdown (206). The multi-link station decodes the first frame (e.g., decodes the physical header of the first frame) to identify the first frame as one of an inter- network frame, an intra-network uplink frame, or an intra-network downlink frame (208). When the designated receiver of the first frame is another station, the multi-link station resumes the second backoff countdown (212). However, when the designated receiver is the multi-link station itself, the multi-link station stops/suspends the second backoff countdown on the second link].


15. Norible disclose the method of Claim 13, further comprising: participating in the TXOP as a TXOP responder by receiving a request to send (RTS) or a data frame [par 0117, TXOP aggregation with RTS-CTS handshaking, according to some embodiments
of the present disclosure. FIGS. 13B and 13C illustrate two different scenarios of TXOP aggregation when RTS on one of the link].

16. Norible provide the method of Claim 13, Song fail to show further comprising: initiating the TXOP as a TXOP holder by sending a request to send (RTS) or a data frame responsive to the respective backoff timer counting down to zero [par 0118, a multi-link station (e.g., a non-STR STA) can aggregate RTS frames when the backoff countdown on one of the links on which the station is contending reaches zero, assuming the aggregated link is otherwise idle. In this example, link A is the aggregated link].

17. Norible teaches a method, comprising: performing a backoff procedure to count down to zero on a first link in a multi- link operation in wireless communications [abstract, providing multi-link operation channel access in a multi-link network includes initiating, by a multi-link station, a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network, respectively, receiving a first frame on the first link], determining whether channel status of the first link is still idle when one other backoff procedure counts down to zero on a second link in the multi-link operation[par 0093, Next, the non-STR STA again begins backoff countdown on both links after respective links become idle. Then, the non-STR STA detects a frame it started receiving on link A (i.e., the third station's
STA 3 transmission to the access point) and suspends backoff countdown in link B]. performing a transmission on the first link synchronously with another transmission on
the second link responsive to determining that the channel status of the first link is still idle when the other backoff procedure counts down to zero on the second link [par 0030, 0100, 0113, 0120, the multi-link station is capable of simultaneous transmission on the first and second links, and is capable of simultaneous reception on the first and second links. the multi-link station commences transmission on the two or more channels simultaneously, as soon as the first of the corresponding two or more backoff countdowns reaches zero. Henceforth, the earliest link for which the backoff countdown reaches zero is referred to as the primary link]

19 .Norible provide the method of Claim 17, Song fail to show further comprising: in an event that the first link is busy before the backoff procedure counts down to zero, suspending the backoff procedure on the first link, wherein no transmission is allowed on the second link when the first link is busy or when the first link is busy due to intra basic service set (BSS) transmission[par 0070, Here, the backoff suspension is indicated by the backoff countdown (e.g., 9, 8, 7) being suspended when an uplink transmission in the same BSS (e.g., indicated by the frame from STA 2 to the access point), and again being suspended when there is a transmission in a neighboring BSS (e.g., the frame from the Overlapping BSS (OBSS)) that appears on link A. However, these suspensions may be unnecessary because, in both the cases, even if the non-STR STA had resumed its contention on link B and transmitted, there would be no STR collision as the transmissions on link A are not intended for (e.g., designated for) the non-STR STA]


20. Norible creates the method of Claim 17, Song fail to show wherein transmissions are allowed on the second link when the first link is busy due to other transmission not identified as an intra basic service set (BSS) transmission [par 0090, a frame from the second station STA 2) by the access point on link B. As a result of the busy status indication, in some embodiments, the non-STR STA defers from contending for medium access on channel B until synchronizing its contention state with an intra- BSS frame on link B. In this case, this intra-BSS frame is the acknowledgment from the access point for the second station's STA 2 transmission to the access point on link B], 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (U.S. Pub No. 2021/0076412 A1) in view of Patil et al (U.S. Pub No. 2019/0158385 A1).

12. Norible defines the method of Claim 1, wherein the first link is a primary link and the second link is a secondary, wherein the primary link has zero or one or more secondary links [abstract, first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network].
 	Norible fail to show wherein the secondary link has one and no more than one corresponding primary link.
 	In an analogous art Patil show wherein the secondary link has one and no more than one corresponding primary link [par 0114, 0187, For example, the first secondary link SL1 may have one or more wireless channels in common with the primary links PL2 or PL3, the second secondary link SL2 may have one or more wireless channels in common with the primary links PL1 or PL3, For example, the second primary communication link may be associated with the one or more second wireless channels. More specifically, access to the second primary communication link may be based on contention with a second STA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teaching of Norible and Patil because this provides a capability of the wireless communication device to dynamically change the first primary communication link and the second primary communication link.


6.	 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (U.S. Pub No. 2021/0076412 A1) in view of Min et al (U.S. Pub No. 2018/0288799 A1).

18. Norible creates the method of Claim 17, Norible fail to show wherein the determining whether the channel status of the first link is still idle comprises determining whether the channel status of the first link is still idle based on virtual carrier sense (CS), physical CS or both.
 	In an analogous art Min show wherein the determining whether the channel status of the first link is still idle comprises determining whether the channel status of the first link is still idle based on virtual carrier sense (CS), physical CS or both [par 0052, Sensing” here may include physical carrier sense (CCA) and virtual carrier sense (NAV) to determine whether a sensed channel is busy or idle].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teaching of Norible and Patil because “sensing” may include any sensing of the channel to allow a determination as to whether the channel is busy or idle.

Response to Arguments

As can be seen, in the cited passage (and elsewhere), Naribole at best speaks of transmission on two or more channels simultaneously. However, this is quite different from, and cannot be said to be the same as or equivalent to, transmitting one or more frames on the second link responsive to the TXOP being obtained on the first link. In other words, Naribole is deficient with respect to Claim 1 as Naribole fails to disclose at least the above-identified limitation of Claim 1. Therefore, Claim 1, as amended, is allowable over the prior art including Naribole.

The examiner respectfully disagrees paragraphs 0125, shows TXOP aggregation utilizing restricted and unrestricted links in a multi-link network.
  	Paragraph 0126, the multi-link station initiates a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network, respectively (602). In response to the first backoff countdown reaching zero (604), the multi-link station determines whether the second link is restricted or unrestricted (606). In response to identifying the second link as the unrestricted link, the multi-link station transmits a first frame and a second frame on the first and second links (608).
 	The paragraphs show one or more frames are transmitted on the second link in response to TXOP utilizing restricted and unrestricted links.



However, such acts are quite different from, and cannot be said to be the same as or equivalent to, determining whether to participate in a TXOP on either of the first link and the second link, much less determining whether to participate in a TXOP on either of the first link and the second link upon the respective backoff timer counting down to zero. In other words, Naribole is deficient with respect to Claim 13 as Naribole fails to disclose at least the above-identified limitation of Claim 13. Therefore, Claim 13, as amended, is allowable over the prior art including Naribole. Accordingly, it is respectfully requested that the rejection of Claim 13 under 35 U.S.C. § 102(a)(1) be withdrawn.


The examiner respectfully disagrees in par 0126 of Naribole it shows, “the multi-link station initiates a first backoff countdown and a second backoff countdown associated with a first link and a second link of the multi-link network, respectively (602). In response to the first backoff countdown reaching zero (604), the multi-link station determines whether the second link is restricted or unrestricted (606). In response to identifying the second link as the unrestricted link, the multi-link station transmits a first frame and a second frame on the first and second links”, The paragraph shows determining whether to participate in a TXOP on either of the first link and the second link upon the respective backoff timer.


As can be seen, in the cited passages (and elsewhere), Naribole at best speaks of the acts of commencing transmission on two or more links simultaneously as soon as the backoff countdown of an earliest link (which is the primary link) reaches zero. However, such acts are quite different from, and cannot be said to be the same as or equivalent to, performing a transmission on a first link synchronously with another transmission on a second link responsive to determining that the channel status of the first link (which is the primary link) is still idle when the other backoff procedure counts down to zero on the second link (which is the secondary link). Specifically, while Naribole looks at the backoff countdown on the primary link to commence simultaneous transmission, the method of Claim 17 looks at the backoff countdown on the secondary link in view of the channel status of the primary link. In other words, Naribole is deficient with respect to Claim 17 as Naribole fails to disclose at least the above-identified limitation of Claim 17.

The examiner respectfully disagrees in paragraph 0115, 0120,  the paragraphs show when the countdown timer is zero the unrestricted link is utilized for transmitted. The TXOP utilized on aggregated link can be smaller than the main link on which the backoff countdown became zero.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468